UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 04-1569



UNITED STATES    OF    AMERICA   ex   rel.   KURT   V.
WERNER,

                                                     Plaintiff - Appellant,


           versus

FUENTEZ SYSTEMS CONCEPTS, INCORPORATED; UNISYS
CORPORATION; BAE SYSTEMS, INCORPORATED; PRC
CORPORATION; AFFILIATED COMPUTER SYSTEMS,
INCORPORATED;     STG,    INCORPORATED;    ATS
INCORPORATED; SIGNAL CORPORATION,

                                                    Defendants - Appellees,


           and

SYSTEMS    RESOURCES      CORPORATION;    INET
CORPORATION;     GTE     CORPORATION;     SOZA
CORPORATION; ADVANCED MANAGEMENT TECHNOLOGIES,
INCORPORATED; BATTELLE MEMORIAL LABORATORIES,
INCORPORATED; PIONEER SERVICES; DOE-ENTITY #1;
JOHN DOE-ENTITY #2,

                                                                Defendants.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-00-95-3)


Argued:   October 27, 2004                   Decided:    December 10, 2004


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


ARGUED: Candace Smith McCall, Fairfax, Virginia, for Appellant.
Charles F. Printz, Jr., BOWLES, RICE, MCDAVID, GRAFF & LOVE,
P.L.L.C., Martinsburg, West Virginia; Richard J. Webber, ARENT FOX,
P.L.L.C., Washington, D.C., for Appellees. ON BRIEF: Brian Michael
Peterson, BOWLES, RICE, MCDAVID, GRAFF & LOVE, P.L.L.C.,
Martinsburg, West Virginia, for Appellee Fuentez Systems Concepts,
Inc. Bonnie Lynne Kane, ARENT FOX, P.L.L.C., Washington, D.C., for
Appellee UNISYS Corporation. Marc Fred Efron, J. Catherine Kunz,
CROWELL & MORING, Washington, D.C., for Appellee BAE Systems, Inc.
William W. Thompson, Jr., THOMPSON & WALDRON, Alexandria, Virginia,
for Appellees PRC Corporation and Affiliated Computer Systems.
Richard J. Conway, DICKSTEIN, SHAPIRO, MORIN & OSHINSKY, L.L.P.,
Washington, D.C., for Appellee SIGNAL Corporation.      Edward Hyun
Dong Kim, Kenneth John Ingram, WHITEFORD, TAYLOR & PRESTON,
Washington, D.C., for Appellee STG, Incorporated. Daniel Bernard
Abrahams, Constance Angela Wilkinson, EPSTEIN, BECKER & GREEN,
P.C., Washington, D.C., for Appellee ATS, Incorporated.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       Kurt Werner appeals the district court’s grant of summary

judgment in favor of Appellees in his action under the False Claims

Act, 31 U.S.C. §§ 3729-3733 (2000).                  Werner’s complaint alleged

that   the   Appellees,      who     were       contractors   providing      computer

services     at   the   Coast   Guard’s          Operations   Systems   Center    in

Martinsburg, West Virginia (“OSC”), engaged in a practice of

including time lost due to base closures or spent at training

seminars and social events as time worked by employees on their

invoices.     In response, the Appellees asserted that officials at

OSC responsible for overseeing their contracts knew of and approved

of these practices.           Following discovery, the district court

granted summary judgment in favor of the Appellees.

       We review the district court’s grant of a motion for summary

judgment de novo.       Castillo v. Emergency Med. Assocs., P.A., 372

F.3d 643, 646 (4th Cir. 2004).              In granting summary judgment, the

district     court   found    that    the       facts   adduced   by   the    parties

demonstrated that the Appellees were entitled to the “government

knowledge” defense.          See, e.g., United States ex rel. Becker v.

Westinghouse Savannah River Co., 305 F.3d 284, 288 (4th Cir. 2002).

In Becker, we held that where

       the government knows and approves of the particulars of
       a claim for payment before that claim is presented, the
       presenter cannot be said to have knowingly presented a
       fraudulent or false claim.      In such a case, the
       government’s knowledge effectively negates the fraud or
       falsity required by the FCA.

                                            3
Becker, 305 F.3d at 289 (internal quotations omitted).

     Despite   ample   evidence   that    the   Appellees   discussed   the

billing practices in question with the OSC officials responsible

for managing their contracts, Werner asserts that the district

court erred on several grounds.          Werner reiterates his argument

that Appellees impermissibly sought recovery under their contracts

for hours not actually worked, that Appellees failed to disclose to

the contracting officers information necessary to give rise to the

“government knowledge” defense, and that the OSC officials lacked

the authority necessary to authorize the billing practices that

Werner claims are fraudulent.

     After reviewing the parties’ briefs, the voluminous joint

appendix, and having had the benefit of oral argument, we find that

the district court correctly addressed and resolved all of the

issues raised.      We therefore affirm on the basis of its well

reasoned opinion.

                                                                 AFFIRMED




                                   4